DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I and Species B in the reply filed on 02/10/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Applicant has not directly identified which claims read on the elected species B. Examiner has reviewed the instant claims and found that all of the claims identified as Group I are directed to the elected species B or generic.
Claims 14-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/10/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2-3, 6, 27-28. and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2-3 and 27-28, the claims recite “the second reactant gas inlet for the second reactant gas second zone” in lines 1-2. This limitation does not have antecedent basis because claims 1 and 26 from which the claims depend recite merely “one or more second reactant gas inlets” but does not provide antecedent basis for a specific second reactant gas inlet for a specific zone. For purpose of examination on the merits, the claims will be examined as if the term does have antecedent basis and is referring to one of the one or more second reactant gas inlets. Applicant is kindly requested to amend the claims to provide antecedent basis for the term (by amending claims 1 and 26 to include the different inlets or amending claims 2-3 and 27-28 to indicate the one or more second reactant gas inlets includes an inlet for the second zone).
Regarding claim 6, the claim recites “such that the axis of symmetry of the first reactant gas distribution outlets are asymmetrical about a medial plane extending in a horizontal direction”. This limitation is unclear for several reasons. First, it is unclear if “are asymmetrical” is describing the first reactant gas distribution outlets or the axis of symmetry. Because the corresponding language of claim 31 includes “is asymmetrical” and because the axis of symmetry is the subject of the clause, the claim is interpreted as inclusive of the limitation is describing the axis of symmetry. Applicant is kindly 
Regarding claim 31, the claim recites “such that the axis of symmetry of the first reactant gas distribution outlets is asymmetrical about a medial plane extending in a horizontal direction”. This limitation is unclear. It is unclear whether “extending in a horizontal direction” is modifying the medial plane or the axis of symmetry. It is further unclear what is meant by the limitation. For purpose of examination on the merits, the claim will be examined as inclusive of the arrangement of the first reactant gas distributions outlets is asymmetrical about a central vertical axis of the injector block. This is supported by Fig 3A and 4 and the corresponding disclosure.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-13 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by US 6800139 of Shinriki et al., hereinafter Shinriki. 
Regarding claim 1, Shinriki teaches a gas injector block for supplying one or more reactant gases into a chemical vapor deposition reactor (Fig 1) comprising: a plurality of first reactant gas distribution channels (54 Fig 3) between one or more first reactant gas inlets (72, 76 Fig 3) and a plurality of first reactant gas distribution outlets (54A-B Fig 3) to deliver a first reactant gas into the reactor (Fig 1); and a plurality of second reactant gas distribution channels (52 Fig 3) between one or more second reactant gas inlets (60, 64 Fig 3) and a plurality of second reactant gas distribution outlets (52A-B) to deliver a second reactant gas into the reactor (Fig 1), wherein the plurality of second reactant gas distribution outlets are partitioned into at least a second reactant gas first zone (52A Fig 3) and a second reactant gas second zone (52B Fig 3), the second reactant gas second zone at least partially surrounding the second reactant gas first zone (Fig 3 and Fig 2).
Regarding claim 2, the second reactant gas inlet for the second reactant gas second zone is configured to supply the second reactant gas at a concentration different from that of the second reactant gas supplied to the second reactant gas first zone (Fig 3, note the inclusion of valves 67A-D and nitrogen supply, note the claim does not require delivery at the same time).
Regarding claim 3, the second reactant gas inlet for the second reactant gas second zone is configured to supply the second reactant gas at a concentration substantially equal to that of the second reactant gas supplied to the second reactant gas first zone (Fig 3 note valves 67A-D and the source lines 70A-C and 82 are split).
Regarding claim 4, the second reactant gas second zone encircles the second reactant gas first zone (52B surrounds 52A, Fig 2-3).
Regarding claim 5, the second reactant gas distribution outlets of the second reactant gas first zone are alternately interspersed with the first reactant gas distribution outlets (Fig 3, note 52A-B and 54A-B are interspersed).
Regarding claim 7, the plurality of first reactant gas distribution outlets are partitioned into a first reactant gas first zone (54B Fig 3) and a first reactant gas second zone (54A Fig 3).
Regarding claim 8, the first reactant gas first zone has a larger number of first reactant gas distribution outlets than the first reactant gas second zone (see Fig 3, 54B has more outlets than 54A).
Regarding claim 9 and 10, flow rates of the first reactant gas first zone and the first reactant gas second zone are substantially equal (Fig 3, note this is directed to the intended operation and the apparatus is capable of operating with the claimed relative rates, also note the valves allow for rate control).
Regarding claim 11, the first reactant gas first zone and the first reactant gas second zone include separate first reactant gas inlets (see inlets 72 and 76 Fig 3).
Regarding claim 12, the first reactant gas inlet for the first reactant gas second zone is configured to supply the first reactant gas at a concentration different from that of first reactant gas supplied to the first reactant gas first zone (Fig 3, note the inclusion of valves 67A-D and nitrogen supply, note the claim does not require delivery at the same time).
Regarding claim 13, wherein the first reactant gas inlet for the first reactant gas second zone is configured to supply the first reactant gas at a concentration substantially equal to that of the first reactant gas supplied to the first reactant gas first zone (Fig 3 note valves 67A-D and the source lines 70A-C and 82 are split).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shinriki as applied to claim 1 and further in view of US Patent Application Publication 2017/0167024 of Wiltse et al., hereinafter Wiltse.
Regarding claim 6, Shinriki fails to teach the openings are arranged asymmetrically. In the same field of endeavor of a deposition apparatus (abstract), Wiltse teaches that an asymmetric arrangement of the holes achieves uniform deposition [0003] and [0052]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Shinriki to include an asymmetric arrangement of the holes to improve the uniformity of the deposition as taught by Wiltse.
Claim 26-30 and 32-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shinriki in view of US Patent Application Publication 2015/0368799 of Jiang et al., hereinafter Jiang (cited in IDS).
Regarding claim 26, Shinriki teaches a gas injector block for supplying one or more reactant gases into a chemical vapor deposition reactor (Fig 1) comprising: a plurality of first reactant gas distribution channels (54 Fig 3) between one or more first reactant gas inlets (72, 76 Fig 3) and a plurality of first reactant gas distribution outlets (54A-B Fig 3) to deliver a first reactant gas into the reactor (Fig 1); and a plurality of second reactant gas distribution channels (52 Fig 3) between one or more second reactant gas inlets (60, 64 Fig 3) and a plurality of second reactant gas distribution outlets (52A-B) to deliver a second reactant gas into the reactor (Fig 1), wherein the 
Regarding claim 27, the second reactant gas inlet for the second reactant gas second zone is configured to supply the second reactant gas at a concentration different from that of the second reactant gas supplied to the second reactant gas first zone (Fig 3, note the inclusion of valves 67A-D and nitrogen supply, note the claim does not require delivery at the same time).
Regarding claim 28, the second reactant gas inlet for the second reactant gas second zone is configured to supply the second reactant gas at a concentration substantially equal to that of the second reactant gas supplied to the second reactant gas first zone (Fig 3 note valves 67A-D and the source lines 70A-C and 82 are split).
Regarding claim 29, the second reactant gas second zone encircles the second reactant gas first zone (52B surrounds 52A, Fig 2-3).
Regarding claim 30, the second reactant gas distribution outlets of the second reactant gas first zone are alternately interspersed with the first reactant gas distribution outlets (Fig 3, note 52A-B and 54A-B are interspersed).
Regarding claim 32, the plurality of first reactant gas distribution outlets are partitioned into a first reactant gas first zone (54B Fig 3) and a first reactant gas second zone (54A Fig 3).
Regarding claim 33, the first reactant gas first zone has a larger number of first reactant gas distribution outlets than the first reactant gas second zone (see Fig 3, 54B has more outlets than 54A).
Regarding claim 34 and 35, flow rates of the first reactant gas first zone and the first reactant gas second zone are substantially equal (Fig 3, note this is directed to the intended operation and the apparatus is capable of operating with the claimed relative rates, also note the valves allow for rate control).
Regarding claim 36, the first reactant gas first zone and the first reactant gas second zone include separate first reactant gas inlets (see inlets 72 and 76 Fig 3).
Regarding claim 37, the first reactant gas inlet for the first reactant gas second zone is configured to supply the first reactant gas at a concentration different from that of first reactant gas supplied to the first reactant gas first zone (Fig 3, note the inclusion of valves 67A-D and nitrogen supply, note the claim does not require delivery at the same time).
Regarding claim 38, wherein the first reactant gas inlet for the first reactant gas second zone is configured to supply the first reactant gas at a concentration .
Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shinriki, Jiang and Wiltse.
Regarding claim 31, Shinriki in view of Jiang fails to teach the openings are arranged asymmetrically. In the same field of endeavor of a deposition apparatus (abstract), Wiltse teaches that an asymmetric arrangement of the holes achieves uniform deposition [0003] and [0052]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Shinriki to include an asymmetric arrangement of the holes to improve the uniformity of the deposition as taught by Wiltse.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 6161500 demonstrates deposition with horizontally extending channels (Fig 2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET D KLUNK whose telephone number is (571)270-5513.  The examiner can normally be reached on Mon - Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARGARET D KLUNK/           Examiner, Art Unit 1716     

/KEATH T CHEN/Primary Examiner, Art Unit 1716